DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 21 October 2021.
Claims 1-18 are pending and have been presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "the segment number", “the segment offset”, “the size of the file name”, and “the file name” in lines 1-3.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 discloses dividing data into two or more segments and storing these segments in at least two pages (a single page and another page).  Claim 2 states that the data size is capable of being stored in a single page.  Claim 2 therefore doesn’t include the limitation of storing data in multiple pages that is present in claim 1.  Additionally, this also sets up the situation where a prior art reference could anticipate claim 1 (store the data in a single page) and not anticipate claim 1 (store the data in multiple pages).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEON (U.S. Patent Application Publication #2019/0258729) in view of LEE (U.S. Patent Application Publication #2022/0043724).

1. JEON discloses A device equipped with flash memory (see [0038]: NAND flash memory), comprising: memory in which at least one program is recorded (see [0124]: storage media for storing a program); and a processor for executing the program (see [0029]: memory controller), wherein the memory includes flash memory including a data area (see [0038]-[0039]: flash memory which includes pages for storing data) and a backup area (see LEE below), the program selectively divides data into two or more segments depending on whether the data has a size capable of being stored in a single page (see [0051]: value size of the data), and stores the data in the data area, a first segment is stored in a single page, and at least one additional segment is stored in another page (see [0052]: when the value is larger than a page, the data is stored in multiple pages).
LEE discloses the following limitation that is not disclosed by JEON: a backup area (see [0015]: a data backup operation to duplicate data to a hidden partition {backup area}).  A backup area allows for quick recovery of data (see [0003]-[0004]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify JEON to include a backup area, as disclosed by LEE.  One of ordinary skill in the art would have been motivated to make such a modification to allow for quick recovery of data, as taught by LEE.  JEON and LEE are analogous/in the same field of endeavor as both references are directed to flash memory systems.

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3: the art of record fails to teach, or fairly suggest “…the backup area is located in a last sector of the flash memory, and backup flags, in which write, erase, and update states are recorded, and page numbers of pages on which writing or erasing is to be performed are recorded in the backup area, and the page numbers of the pages on which writing or erasing is to be performed are recorded in a page following a page in which the backup flags are recorded.”
With respect to claim 12: the art of record fails to teach, or fairly suggest “…sequentially storing the calculated page numbers in the backup area and setting a write backup flag; writing the new data onto the pages, corresponding to the calculated page numbers, in the data area; and completely erasing the backup area when writing the new data is completed.”
With respect to claim 14: the art of record fails to teach, or fairly suggest “… sequentially storing the calculated page numbers in the backup area and setting an erase backup flag located in the backup area; erasing the existing data stored in the pages corresponding to the calculated page numbers; and completely erasing the backup area when erasure of the existing data is completed.”
With respect to claim 16: the art of record fails to teach, or fairly suggest “…sequentially storing, in the backup area, the calculated page numbers of the pages onto which the new data is to be written and setting an update backup flag located in the backup area; writing the new data to the pages corresponding to the calculated page numbers; sequentially storing, in the backup area, the calculated page numbers of the pages in which the existing data to be erased is stored and setting an erase backup flag located in the backup area when writing the new data is completed; erasing the existing data stored in the pages corresponding to the calculated page numbers; and completely erasing the backup area when erasing the existing data is completed.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CN 113785275: discloses backing up write data to a backup area after determining a target write address.
	2021/0326266: discloses creation of a per page write structure when overwriting data in a flash memory.  This creates a backup of the page numbers that are subject to a write operation, however, this is for pages that contain data, not empty pages.
	2020/0319999: discloses dividing incoming data into page unit sizes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136